DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on 08/27/2021.  Claims 1-20 remain pending in the application. Claims 1, 8, and 15-16 are independent.

Claim Objections
Applicant's amendment to claims corrects previous objections; therefore, the previous objections are withdrawn.

Claim Rejections - 35 USC § 112
Applicant's amendment to claims corrects some of previous rejections; therefore, some of previous rejections are withdrawn.  Applicant's amendment to claims also raises new issues; therefore, the remaining rejections are shown below.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 4 only recites the limitation "displaying the received at least portions of the signature on the primary device", which has been recited in lines 11-12 of its based Claim 1 "… the portions of the signature received by the primary device are displayed on a screen of the primary device …".  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 10 only recites the limitation "sending the at least portions of the signature as the signature is received via the touch input by the touch receiving surface, such that the received portions of the signature are displayed on a screen of the primary device", which has been recited in lines 15-18 of its based Claim 8 "… sending, via the private connection, by the secondary device to the primary device, data points corresponding to the at least portions of the signature received via the touch input by the touch receiving surface such that the portions of the signature sent to the primary device are displayed on a screen of the primary device …".  Applicant may cancel the claim(s), amend the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bartlett, II et al. (US 2016/0335479 A1, published on 11/17/2016), hereafter Bartlett II and McLaughlin et al. (US 2015/033928.0 A1, published on 11/26/2015), hereinafter McLaughlin.

Independent Claims 1 and 15
Bartlett II discloses a method comprising: sending, by a primary device (Bartlett II, paragraph  [0057]: “receiving devices include … devices, which may or may a message to a secondary device requesting the signature (Bartlett II, ABSTRACT; paragraph [0055]: enable collection of an electronic signature on a first device (i.e., secondary device) and incorporation of that signature into a document on a second device (i.e., primary device)) (Bartlett II, paragraph [0056]: destination devices (i.e., primary device) receiving electronic signatures from collecting devices (i.e., secondary device);  paragraph [0060]: the user's primary interface is a web session on the receiving device; the collecting device is merely a means through which additional user input and/or user collected data (e.g., electronic signatures) may be acquired for transmission to the receiving device; paragraph [0063]: in order to ensure secure, authenticated collection, transmission and receipt of content, an additional confirmation could be sent to the collecting device in the form of an email, text message, call, or other means to communicate their signature and/or get confirmation of that signature) (Bartlett II, Figures 1A, 2A, 3A, 4A, 5A-B, 8A, and 9A-B; paragraphs [0077]-[0081] and [0084]-[0085]: a message/notification is sent to and displayed on a collecting device for scanning a QR code/a bar code, entering an alphanumeric code/a specific web address, or capturing a specific signal to link the collecting device with a receiving device whenever electronic signatures are required in the receiving device), the secondary device comprising a touch receiving surface configured to receive touch input (Bartlett II, paragraph [0056]: “collecting devices may include … electronic device with a touch screen capability …”; paragraph [0061]: “the content generated by the user with the collecting device's touch screen can be transmitted to a specific section of a 
receiving, by the primary device, an identifier generated by a sync server (Bartlett II, 709 in Figure 7; Figures 12A-D; paragraphs [0083] and [0088]-[0091]: system/internet/cloud/server) (Bartlett II, paragraphs [0065]-[0066]: a unique identifier is generated by an algorithm, program, or software which may reside on a server and is displayed on the receiving device) (Bartlett II, paragraph [0061]: the content generated by the user with the collecting device's touch screen can be transmitted to a specific section of a web page or document on the receiving device, such as a signature input box, and display the image in real time for user visual feedback within fractions of seconds to minutes of input depending on the speed of the connection between the devices and/or system), the identifier identifying a private connection for exchanging data between the primary device and the secondary device (Bartlett II, paragraph [0058]-[0059]: the generation of the unique identifier is used to link the collecting and receiving devices so that all contents are collected and transmitted using secure protocols) (Bartlett II, 1012 in Figure 10; 1108/1112/1116 in Figure 11; paragraphs [0086]-[0087]: a linking mark or identifying signal is then used to securely link a collecting device to the form displayed on the receiving device through interactions with a system; this linking signal or mark is used to identify the secure link from an access of a signature collecting device); 
receiving, via the private connection, by the primary device from the secondary device, data points corresponding to at least portions of the signature received via the touch input by the touch receiving surface by the secondary device (Bartlett II, Figures the secondary device sending the data points at a rate that supports a real time display of the signature as being drawn by a user on the touch receiving surface of the secondary device such that the portions of the signature received by the primary device are displayed on a screen of the primary device  (Bartlett II, FIG. 1B; paragraphs [0061], [0076]-[0077], and [0080]: the content generated by the user with the collecting device's touch screen when the user's finger glides across the touch screen can be transmitted to a specific section of a web page or document on the receiving device, such as a signature input box, in real time to display the signature image on both the collecting device and receiving device for user visual feedback within fractions of seconds to minutes of input depending on the speed of the connection between the devices and/or system; the collecting device may also collect specific aspects of how the signature was generated to serve as an authenticator of a genuine signature being generated, e.g., the speed at which the user's finger glides across the touch screen throughout the generation of the signature image; the display of signature on both collecting devices and receiving devices could take place as soon as it is signed pending the real time transfer of information across the system (NOTE: this DOES NOT necessary mean that the signature is completely signed as indicated by applicant; it can mean that as soon as the user's finger glides across the touch screen, e.g., in FIG. 1B and paragraphs [0076]-[0077], the form is being signed before a confirmation feature to confirm 105 are removed from the display of the collecting device (i.e., before the signature was confirmed by the user), the signature images are generated and shown on both the collecting device and receiving device simultaneously); i.e., according to the dictionary definition (i.e., facts not assumption/guessing) of "real-time/real-time processing" in https://en.wikipedia.org/wiki/Real-time ("Real-time or real time describes various operations in computing or other processes that must guarantee response times within a relatively short time.  A real-time process is generally one that happens in defined time steps of maximum duration and fast enough to affect the environment in which it occurs, such as inputs to a computing system"), https://www.merriam-webster.com/dictionary/real%20time#other-words ("actual time during which something takes place"), https://www.collinsdictionary.com/us/dictionary/english/real-time ("if something is done in real time, there is no noticeable delay between the action and its effect or consequence"; "Real-time processing is a type of computer programming or data processing in which the information received is processed by the computer almost immediately"), https://www.collinsdictionary.com/us/dictionary/english/real-time-processing ( "data-processing by a computer which receives constantly changing data, such as information relating to air-traffic control, travel booking systems, etc., and processes it sufficiently rapidly to be able to control the source of the data"), or https://www.techopedia.com/definition/31742/real-time-data-processing ( "Real-time data processing is the execution of data in a short time period, providing near-instantaneous output. The processing is done as the data is inputted, so it needs a continuous stream of input data in order to provide a continuous output"), the collecting device sending the signature data points (signature image) at a rate (responding within fractions of seconds as user's finger gliding across the touch screen) that supports a real time display of signature (as signature image generated/received) on both collecting and receiving devices simultaneously as user's finger glides across the touch screen (user incrementally draw a signature on touch screen of the collecting device); therefore, transmitting partial signature data/image (not after signature is completed and confirmed) are inherit in any real-time visual feedback display system); and 
storing, by the primary device, the signature (Bartlett II, 1024 in Figure 10; paragraph [0086]: sent to a device and/or a system for storage or use; sent to the system or a storage area within another device or one of the two devices used to complete the form).  
Bartlett II further discloses a non-transitory computer program product storing instructions that, when executed by at least one programmable processor, cause the at least one programmable processor to perform operations described above (Bartlett II, 103 in Figures 1A-B/202 in Figures 2A-B/303 in Figures 3A-B/403 in Figures 4A-B/502 in Figures 5A-C/702 in Figure 7/801 in Figures 8A-B/903 in Figures 9A-C: both memory/storage(s) for storing instructions/programs and processor(s) for executing 
Bartlett II fails to explicitly disclose the secondary device sending the data points at a rate that supports a real time display of the signature as being drawn by a user on the touch receiving surface of the secondary device such that the portions of the signature received by the primary device are displayed on a screen of the primary device incrementally as the user interacts with the touch receiving surface of the secondary device.
McLaughlin teaches a system and a method for transmitting handwritten signature from one device to another device (McLaughlin, ABSTRACT; Figure 1), wherein the secondary device sending the data points at a rate that supports a real time display of the signature as being drawn by a user on the touch receiving surface of the secondary device such that the portions of the signature received by the primary device are displayed on a screen of the primary device incrementally as the user interacts with the touch receiving surface of the secondary device (McLaughlin, ABSTRACT: the handwritten signature is concurrently viewable in each display of the synchronized mobile devices in real-time to simulate a real-world experience of signing a paper document with several witnesses; Figure 1; paragraphs [0024], [0027]-[0028], [0036], [0043], [0047], and [0049]: because the documents are synchronized between the computer 101 and the mobile device 102, changes/updates/edits made at the mobile device 102 are visible in real time on the computer 100 screen and vice-versa with guarantee response times within a predetermined time constraint, as the signer is making them in real-time or near real-time, serving to merge the two synchronize edits 108 between the display of computer 101 and the display of mobile device 102 in real time, the portions of the signature received by the computer 101 must be displayed on a screen of the computer 101 incrementally as the signer's finger is gliding across the touch screen of the mobile device 102).
Bartlett II and McLaughlin are analogous art because they are from the same field of endeavor, a system and a method for transmitting handwritten signature from one device to another device.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of McLaughlin to Bartlett II, wherein  the secondary device sending the data points at a rate that supports a real time display of the signature as being drawn by a user on the touch receiving surface of the secondary device such that the portions of the signature received by the primary device are displayed on a screen of the primary device incrementally as the user interacts with the touch receiving surface of the secondary device.  Motivation for doing so would provide a better user experience and more closely mimics the real world act of signing electronic documents in the presence of one or more witnesses (McLaughlin, ABSTRACT; paragraph [0027]).

Claim 3
Bartlett II in view of McLaughlin discloses all the information as stated in Claim 1 and further discloses wherein the data points are received at 40ms or less (McLaughlin, Figure 1; paragraphs [0024], [0027]-[0028], and [0036]: because the documents are synchronized between the computer 101 and the mobile device 102, changes/updates/edits made at the mobile device 102 are visible in real time on the computer 100 screen and vice-versa with guarantee response times within a predetermined time constraint, as the signer is making them in real-time or near real-time, wherein the guarantee response times for synchronization during changes/updates/edits are often understood to be in the order of milliseconds and sometimes microseconds; i.e., when the guarantee response times are in the order of microseconds (< 40 ms), signature data changes/updates/edits are received by the computer 101 at 40 ms or less).

Claim 4
Bartlett II in view of McLaughlin discloses all the information as stated in Claim 1 and further disclose displaying the received at least portions of the signature on the primary device (Bartlett II, paragraph [0061]: the content generated by the user with the collecting device's touch screen can be transmitted to a specific section of a web page or document on the receiving device, such as a signature input box, and display the image in real time for user visual feedback within fractions of seconds to minutes of input depending on the speed of the connection between the devices and/or system) (Bartlett II, Figures 1B, 2B, 3B, 4B, 5C, 8B, and 9C; paragraphs [0077]-[0081] and [0084]-[0085]: the signature image is generated by the user on the touch screen of the collecting device and transmitted via the cloud/server to the receiving device) (Bartlett II, 1016 and 1020 in Figure 10; 1120/1124 in Figure 11; paragraphs [0086]-[0087]: collecting device uses the existing touch capabilities and/or the sensors and features of the collecting device to record identifying information (e.g., a signature) to be sent to the receiving device through interactions with a system and display it on the form for a user to confirm) (McLaughlin, ABSTRACT: the handwritten signature is concurrently viewable in each display of the synchronized mobile devices in real-time to simulate a real-world experience of signing a paper document with several witnesses; Figure 1; paragraphs [0024], [0027]-[0028], [0036], [0043], [0047], and [0049]: because the documents are synchronized between the computer 101 and the mobile device 102, changes/updates/edits made at the mobile device 102 are visible in real time on the computer 100 screen and vice-versa with guarantee response times within a predetermined time constraint, as the signer is making them in real-time or near real-time, serving to merge the two devices into one extended system for sharing and editing documents).  

Claim 5
Bartlett II in view of McLaughlin discloses all the information as stated in Claim 1 and further disclose validating the received at least portions of the signature by comparing the received at least portions of the signature to a previously signed signature (Bartlett II, paragraph [0099]: a user signature generated on the collecting device is compared to the signature image captured by taking a photo of the driver's license/credit card on records for validating/verifying purpose).  

Claim 6
Bartlett II in view of McLaughlin discloses all the information as stated in Claim 1 and further disclose receiving, via the private connection, by the primary device from the secondary device, a confirmation of a signature message (Bartlett II, Figures 1B, 2B, 3B, 4B, 5C, and 9C; paragraphs [0077]-[0081] and [0085]: the collecting device displays a confirmation feature to confirm that the signature is to be transmitted to the system and then display on the form showing on the receiving device; e.g., the collecting device generates an image of a signature pad with “Yes” and “No” buttons to accept or decline the user-generated signature image).

Independent Claim 16
Bartlett II discloses a computer-implemented system comprising a touch display (Bartlett II, paragraph [0056]: touch screen) and one or more processors (Bartlett II, 101 in Figures 1A-B/201 in Figures 2A-B/301 in Figures 3A-B/401 in Figures 4A-B/501 in Figures 5A-C/701 in Figure 7/802 in Figures 8A-B/901 in Figures 9A-C: both memory/storage(s) for storing instructions/programs and processor(s) for executing instructions/programs are inherited in the collecting device(s) to perform operations)  configured for
receiving a message from a primary device (Bartlett II, paragraph  [0057]: “receiving devices include … devices, which may or may not lack touch screen …”; i.e., devices receiving electronic signatures) requesting the signature (Bartlett II, ABSTRACT; paragraph [0055]: enable collection of an electronic signature on a first device (i.e., secondary device) and incorporation of that signature into a document on a electronic signatures ) may be acquired for transmission to the receiving device; paragraph [0063]: in order to ensure secure, authenticated collection, transmission and receipt of content, an additional confirmation could be sent to the collecting device in the form of an email, text message, call, or other means to communicate their signature and/or get confirmation of that signature) (Bartlett II, Figures 1A, 2A, 3A, 4A, 5A-B, 8A, and 9A-B; paragraphs [0077]-[0081] and [0084]-[0085]: a message/notification is sent to and displayed on a collecting device for scanning a QR code/a bar code, entering an alphanumeric code/a specific web address, or capturing a specific signal to link the collecting device with a receiving device whenever electronic signatures are required in the receiving device); 
receiving an identifier generated by a sync server (Bartlett II, 709 in Figure 7; Figures 12A-D; paragraphs [0083] and [0088]-[0091]: system/internet/cloud/server) (Bartlett II, paragraphs [0065]-[0066]: a unique identifier is generated by an algorithm, program, or software which may reside on a server and is displayed on the receiving/collecting device) (Bartlett II, paragraph [0061]: the content generated by the user with the collecting device's touch screen can be transmitted to a specific section of a web page or document on the receiving device, such as a signature input box, and display the image in real time for user visual feedback within fractions of seconds to minutes of input depending on the speed of the connection between the devices and/or the identifier identifying a private connection for exchanging data with the primary device (Bartlett II, paragraph [0058]-[0059]: the generation of the unique identifier is used to link the collecting and receiving devices so that all contents are collected and transmitted using secure protocols) (Bartlett II, 1012 in Figure 10; 1108/1112/1116 in Figure 11; paragraphs [0086]-[0087]: a linking mark or identifying signal is then used to securely link a collecting device to the form displayed on the receiving device through interactions with a system; this linking signal or mark is used to identify the secure link from an access of a signature collecting device); 
displaying on the touch display a web page corresponding to a universal record locator (URL) generated by the sync server, the web page comprising a region for entering the signature via the touch input on the touch display (Bartlett II, Figures 4A-B; paragraphs [0080] and [0072]: using a web address/URL 402 to link a receiving device 403 with a collecting device 401; the mobile device, once linked to a web session, may be a duplicate screen experience for the web session or it may be display only discrete elements of functionality that the web session requests of the mobile device; i.e., a screen of the web session displayed on receiving device may be duplicated on collecting device by linking to a corresponding URL web address generated from server/cloud; also, the web session comprising a region 407 for entering a signature on collecting device’s touch screen); 
receiving the touch input on the touch display, the touch input corresponding to at least portions of the signature; and sending, via the private connection, to the primary device, data points corresponding to the at least portions of the signature received via the touch display (Bartlett II, paragraph [0061]: the content generated by the user with the data points, and not the  (Bartlett II, FIG. 1B; paragraphs [0061], [0076]-[0077], and [0080]: the content generated by the user with the collecting device's touch screen when the user's finger glides across the touch screen can be transmitted to a specific section of a web page or document on the receiving device, such as a signature input box, in real time to display the signature image on both the collecting device and receiving device for user visual feedback within fractions of seconds to minutes of input depending on the speed of the connection between the devices and/or system; the collecting device may also collect specific aspects of how the signature was generated to serve as an authenticator of a genuine signature being generated, e.g., the speed at which the user's finger glides across the touch screen throughout the generation of the signature image; the display of signature on both collecting devices and receiving devices could take place as soon as it is signed pending the real time transfer of information across the system (NOTE: this DOES NOT necessary mean that the signature is completely signed as indicated by applicant; it can mean that as soon as the user's finger glides across the touch screen, e.g., in FIG. 1B and paragraphs [0076]-[0077], the form is being signed before a confirmation feature to confirm 105 are removed from the display of the collecting device (i.e., before the signature was confirmed by the user), the signature images are generated and shown on both the collecting device and receiving device simultaneously); i.e., according to the dictionary definition (i.e., facts not assumption) of "real-time/real-time processing" in https://en.wikipedia.org/wiki/Real-time ("Real-time or real time describes various operations in computing or other processes that must guarantee response times within a relatively short time.  A real-time process is generally one that happens in defined time steps of maximum duration and fast enough to affect the environment in which it occurs, such as inputs to a computing system"), https://www.merriam-webster.com/dictionary/real%20time#other-words ("actual time during which something takes place"), https://www.collinsdictionary.com/us/dictionary/english/real-time ("if something is done in real time, there is no noticeable delay between the action and its effect or consequence"; "Real-time processing is a type of computer programming or data processing in which the information received is processed by the computer almost immediately"), https://www.collinsdictionary.com/us/dictionary/english/real-time-processing ( "data-processing by a computer which receives constantly changing data, such as information relating to air-traffic control, travel booking systems, etc., and processes it sufficiently rapidly to be able to control the source of the data"), or https://www.techopedia.com/definition/31742/real-time-data-processing ( Real-time data processing is the execution of data in a short time period, providing near-instantaneous output. The processing is done as the data is inputted, so it needs a continuous stream of input data in order to provide a continuous output"), the collecting device sending the signature data points (signature image) at a rate (responding within fractions of seconds as user's finger gliding across the touch screen) that supports a real time display of signature (as signature image generated/received) on both collecting and receiving devices simultaneously as user's finger glides across the touch screen (user incrementally draw a signature on touch screen of the collecting device); therefore, transmitting partial signature data/image (not after signature is completed and confirmed) are inherit in any real-time visual feedback display system).
Bartlett II fails to explicitly disclose wherein the data points, and not the entire signature file, being transmitted at a rate that supports a real time display of the signature as being drawn by a user on the touch display.
McLaughlin teaches a system and a method for transmitting handwritten signature from one device to another device (McLaughlin, ABSTRACT; Figure 1), wherein the data points, and not the entire signature file, being transmitted at a rate that supports a real time display of the signature as being drawn by a user on the touch display (McLaughlin, ABSTRACT: the handwritten signature is concurrently viewable in each display of the synchronized mobile devices in real-time to simulate a real-world experience of signing a paper document with several witnesses; Figure 1; paragraphs [0024], [0027]-[0028], [0036], [0043], [0047], and [0049]: because the documents are synchronized between the computer 101 and the mobile device 102, changes/updates/edits made at the mobile device 102 are visible in real time on the computer 100 screen and vice-versa with guarantee response times within a predetermined time constraint, as the signer is making them in real-time or near real-time, serving to merge the two devices into one extended system for sharing and editing documents; i.e., in order to synchronize edits 108 between the display of computer 101 and the display of mobile device 102 in real-time, the signature data points/image, and not the entire signature, must be transmitted at a rate that supports a real time display of the signature on computer 101 as being drawn by a signer on the touch display of the mobile device 102).
Bartlett II and McLaughlin are analogous art because they are from the same field of endeavor, a system and a method for transmitting handwritten signature from one device to another device.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of McLaughlin to Bartlett II, wherein the data points, and not the entire signature file, being transmitted at a rate that supports a real time display of the signature as being drawn by a user on the touch display.  Motivation for doing so would provide a.

Claim 17
Bartlett II in view of McLaughlin discloses all the information as stated in Claim 16 and further discloses wherein the data points are transmitted at 40ms or less via one or more web sockets of the sync server (McLaughlin, Figure 1; paragraphs [0024], [0027]-[0028], and [0036]: because the documents are synchronized between the computer 101 and the mobile device 102, changes/updates/edits made at the mobile device 102 are visible in real time on the computer 100 screen and vice-versa with guarantee response times within a predetermined time constraint, as the signer is making them in real-time or near real-time, wherein the guarantee response times for synchronization during changes/updates/edits are often understood to be in the order of milliseconds and sometimes microseconds; i.e., when the guarantee response times are in the order of microseconds (< 40 ms), signature data changes/updates/edits are transmitted to the computer 101 at 40 ms or less).

Claim 18
Bartlett II in view of McLaughlin discloses all the information as stated in Claim 16 and further discloses wherein the data points are transmitted at 40ms via one or more web sockets of the sync server (McLaughlin, Figure 1; paragraphs [0024], [0027]-[0028], and [0036]: because the documents are synchronized between the computer 101 and the mobile device 102, changes/updates/edits made at the mobile device 102 are visible in real time on the computer 100 screen and vice-versa with guarantee response times within a predetermined time constraint, as the signer is making them in real-time or near real-time, wherein the guarantee response times for synchronization during changes/updates/edits are often understood to be in the order of milliseconds and sometimes microseconds; i.e., when the guarantee response 

Claim 19
Bartlett II in view of McLaughlin discloses all the information as stated in Claim 16 and further discloses wherein the data points are transmitted at 40ms or more via one or more web sockets of the sync server (Bartlett II , 1212 in FIG. 12A; 1228 in FIG. 12B; paragraph [0088]: desktop/mobile opens a socket connection to server) (Bartlett II, paragraphs [0061] and [0080]: the content generated by the user with the collecting device's touch screen can be transmitted to a specific section of a web page or document on the receiving device, such as a signature input box, and display the signature image on both the collecting device and receiving device in real time for user visual feedback within fractions of seconds to minutes of input depending on the speed of the connection between the devices and/or system).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bartlett II in view of McLaughlin as applied to Claim 1 above, and further in view of BHANDARKAR et al. (US 2017 / 0272249 A1, filed on 03/18/2016), hereinafter BHANDARKAR.

Claim 2
Bartlett II in view of McLaughlin discloses all the information as stated in Claim 1 and further discloses  wherein sending the message to the secondary device comprises sending the message via a text message (Bartlett II, paragraph [0063]: in order to ensure secure, authenticated collection, transmission and receipt of content, an additional confirmation could be sent to the collecting device in the form of an email, text message, call, or other means to communicate their signature and/or get confirmation of that signature),
in response to determining that the user has registered  (Bartlett II, FIGS. 4A-B; paragraphs [0060], [0063], [0071]-[0072], and [0080]: the user’s primary interface is a web session on the receiving device 403; the user signs in to access a web session on the receiving device 403; a user opens a web page on the receiving device 403 using a web browser; using a web address URL 402 to link a receiving device 403 with a collecting device 401; the mobile device, once linked to a web session, may be a duplicate screen experience for the web session or it may be display only discrete elements of functionality that the web session requests of the mobile device; in response to confirmation message sent to the collecting device for establishing secure link via a web address/URL link, the web session comprising a region 407 for entering a signature on collecting device’s touch screen) (Bartlett II, FIGS. 12A-12D; paragraphs [0088]-[0091]: a desktop or other computing device requests a website or other online content from a server; the server then creates a unique session key for the desktop and generates a random access code for the session key and stores in memory the requested page for the session; the server sends the page back to desktop along with session key and access code; the desktop opens a socket connection onto the server; the desktop webpage may have a unique identifier that encodes the session key and access code which is randomly generated; the server detects that the desktop is connected, and then publishes a list of connected mobile devices to the channel to which the desktop is subscribed/registered; the mobile device then requests the page using the session key and access code; the server generates the relevant mobile page for the desktop session and sends it back to mobile device; the mobile opens a socket to the server; the mobile subscribes to the channel whose name is the concatenation of the session key with the access code; the server detects mobile connected; a user makes changes to the desktop webpage (such as entering any input to the current page); the desktop webpage then broadcasts changes to the entire channel to which the desktop is connected; the server relays message to all connected device in the channel; the mobile device then receives the broadcast and parses changes; the mobile device may then interpret the changes and display the changes locally; the user uses the mobile device as input; the mobile device then broadcasts changes to the entire channel to which the mobile device is connected; the server then relays a corresponding message to all connected device in the channel; the desktop webpage receives the broadcast that the mobile device has new input; the desktop then parses this broadcast and displays the input locally) 
Bartlett II in view of McLaughlin fails to explicitly disclose in response to determining that the user has registered a phone number associated with the secondary device with a browser running on the primary device, the browser configured for receiving the phone number and sending the text message to the secondary device over a sync server that uses the phone number and a randomly generated identifier to establish a private connection for exchanging data between the primary device and the secondary device.
BHANDARKAR teaches a system and a method for obtaining biometric signatures for electronically signing digital documents (BHANDARKAR, ABSTRACT; paragraph [0002]), wherein in response to determining that the user has registered a phone number associated with the secondary device with a browser running on the primary device, the browser configured for receiving the phone number and sending the text message to the secondary device over a sync server that uses the phone number and a randomly generated identifier to establish a private connection for exchanging data between the primary device and the secondary device (BHANDARKAR, Figures 1 and 2A-B; paragraphs [0043]-[0044]: an exemplary user interface 200a of a document viewer 210 presenting both a digital document 220 and a first prompt 230a for electronically signing a signature field 225 of the digital document 220 is displayed on a general computing device 110; when a "Use mobile device" option 235 is selected, a second prompt 230b is displayed for initiating a biometric signature retrieval session, which includes a "Mobile phone number : " electronic contact address field 240 along with a "Use Mobile" submit request button 250; a mobile phone number associated with the mobile computing device 130 is the requested type of electronic contact address for this particular signing workflow; the electronic contact address field 240 can receive, via user input, the intended signatory's electronic contact the mobile phone number associated with the mobile computing device 130; i.e., a browser of Bartlett II with a document viewer 210 running on a general computing device 110 configured for receiving electronic contact address associated with the mobile computing device 130 via the electronic contact address field 240) (BHANDARKAR, 116 and 122 in Figure 1; paragraphs [0045]-[0047] and [0021]: when the biometric signature retrieval session is initialized, the one or more signature retrieval servers 120 can send/deliver an outgoing electronic message 122 to the mobile computing device 130 associated with the electronic contact address, for instance, mobile phone number 245 of Figure 2B, wherein the outgoing electronic message 122 can include a unique Uniform Resource Identifier ("URI") 124 and a common form of URI is a Uniform Resource Locator ("URL")/a web address) (BHANDARKAR, paragraph [0058]: the URI generator component 522 can also employ cryptographically-strong and / or randomly-generated strings when generating the unique URI).
Bartlett II in view of McLaughlin, and BHANDARKAR are analogous art because they are from the same field of endeavor, a system and a method for obtaining biometric signatures for electronically signing digital documents.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of BHANDARKAR to Bartlett II in view of McLaughlin, wherein in response to determining that the user has registered a phone number associated with the secondary device with a browser running on the primary device, the browser configured for receiving the phone number and sending the text message to the secondary device over a sync server that uses the phone number and a randomly generated identifier to establish a private connection for exchanging data .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bartlett II in view of McLaughlin as applied to Claim 1 above, and further in view of Paden et al. (US 2016/0012392 A1, published on 01/14/2016), hereinafter Paden.

Claim 7
Bartlett II in view of McLaughlin discloses all the information as stated in Claim 1 and further disclose receiving, via the private connection, by the primary device from the secondary device, a  decline signature message (Bartlett II, Figures 2B and 5C; paragraphs [0078] and [0081]: the collecting device generates an image of a signature pad with “Yes” and “No” buttons 206 to accept or decline the user-generated signature image).
Bartlett II in view of McLaughlin fails to explicitly disclose receiving a clear signature message.
receiving a clear signature message (Paden, Figure 6; paragraph [0037]: there are buttons that may be touched on the screen or tablet; a "Clear" button allows the consignee to clear the handwritten signature and sign it again).
Bartlett II in view of McLaughlin, and Paden are analogous art because they are from the same field of endeavor, a method and a system for providing an electronic signature.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Paden to Bartlett II in view of McLaughlin, receiving a clear signature message.  Motivation for doing so would allow users to clear previous signature and sign it again when the previous signature is wrong or not in satisfaction.

Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bartlett II in view of BHANDARKAR and McLaughlin.

Independent Claim 8
Bartlett II discloses a method comprising: receiving, by a secondary device, a request from a primary device (Bartlett II, paragraph  [0057]: “receiving devices include … devices, which may or may not lack touch screen …”; i.e., devices receiving electronic signatures) requesting a signature (Bartlett II, ABSTRACT; paragraph [0055]: enable collection of an electronic signature on a first device (i.e., secondary device) and incorporation of that signature into a document on a second device (i.e., primary device)) (Bartlett II, paragraph [0056]: destination devices receiving electronic electronic signatures ) may be acquired for transmission to the receiving device; paragraph [0063]: in order to ensure secure, authenticated collection, transmission and receipt of content, an additional confirmation could be sent to the collecting device in the form of an email, text message, call, or other means to communicate their signature and/or get confirmation of that signature) (Bartlett II, Figures 1A, 2A, 3A, 4A, 5A-B, 8A, and 9A-B; paragraphs [0077]-[0081] and [0084]-[0085]: a message/notification is sent to and displayed on a collecting device for scanning a QR code/a bar code, entering an alphanumeric code/a specific web address, or capturing a specific signal to link the collecting device with a receiving device whenever electronic signatures are required in the receiving device), a browser running on the primary device  (Bartlett II, Figures 4A-B; paragraphs [0060], [0071], and [0080]: the user’s primary interface is a web session on the receiving device 403; the user signs in to access a web session on the receiving device 403; a user opens a web page on the receiving device 403 using a web browser; using a web address URL 402 to link a receiving device 403 with a collecting device 401), the secondary device comprising a touch receiving surface configured to receive touch input (Bartlett II, paragraph [0056]: “collecting devices may include … electronic device with a touch screen capability …”; paragraph [0061]: “the content generated by the user with the collecting device's touch screen can be transmitted to a specific 
receiving, by the secondary device, an identifier generated by a sync server (Bartlett II, 709 in Figure 7; Figures 12A-D; paragraphs [0083] and [0088]-[0091]: system/internet/cloud/server) (Bartlett II, paragraphs [0065]-[0066]: a unique identifier is generated by an algorithm, program, or software which may reside on a server and is displayed on the receiving/collecting device) (Bartlett II, paragraph [0061]: the content generated by the user with the collecting device's touch screen can be transmitted to a specific section of a web page or document on the receiving device, such as a signature input box, and display the image in real time for user visual feedback within fractions of seconds to minutes of input depending on the speed of the connection between the devices and/or system), the identifier identifying a private connection for exchanging data between the primary device and the secondary device (Bartlett II, paragraph [0058]-[0059]: the generation of the unique identifier is used to link the collecting and receiving devices so that all contents are collected and transmitted using secure protocols) (Bartlett II, 1012 in Figure 10; 1108/1112/1116 in Figure 11; paragraphs [0086]-[0087]: a linking mark or identifying signal is then used to securely link a collecting device to the form displayed on the receiving device through interactions with a system; this linking signal or mark is used to identify the secure link from an access of a signature collecting device); 
displaying, by the secondary device, a web page corresponding to a universal record locator (URL) generated by the sync server, in response to receiving the URL via a message transmitted to the secondary device the web page comprising a region for entering the signature via the touch input on the touch receiving surface (Bartlett II, Figures 4A-B; paragraphs [0063], [0080] and [0072]: using a web address/URL 402 to link a receiving device 403 with a collecting device 401; the mobile device, once linked to a web session, may be a duplicate screen experience for the web session or it may be display only discrete elements of functionality that the web session requests of the mobile device; i.e., a screen of the web session displayed on receiving device may be duplicated on collecting device by linking to a corresponding web address/URL generated from server/cloud; also, in response to confirmation message sent to the collecting device for establishing secure link via a web address/URL link, the web session comprising a region 407 for entering a signature on collecting device’s touch screen); 
receiving, by the secondary device, the touch input on the touch receiving surface corresponding to at least portions of the signature; and sending, via the private connection, by the secondary device to the primary device, data points corresponding to the at least portions of the signature received via the touch input by the touch receiving surface (Bartlett II, paragraph [0061]: the content generated by the user with the collecting device's touch screen can be transmitted to a specific section of a web page or document on the receiving device, such as a signature input box) (Bartlett II, Figures 1B, 2B, 3B, 4B, 5C, 8B, and 9C; paragraphs [0077]-[0081] and [0084]-[0085]: the signature image is generated by the user on the touch screen of the collecting device and transmitted via the cloud/server to the receiving device) (Bartlett II, 1016 and 1020 in Figure 10; 1120/1124 in Figure 11; paragraphs [0086]-[0087]: collecting device uses the existing touch capabilities and/or the sensors and features of the collecting device to such that the portions of the signature sent to the primary device are displayed on a screen of the primary device  (Bartlett II , 1212 in FIG. 12A; 1228 in FIG. 12B; paragraph [0088]: desktop/mobile opens a socket connection to server; FIG. 1B; paragraphs [0061], [0076]-[0077], and [0080]: the content generated by the user with the collecting device's touch screen when the user's finger glides across the touch screen can be transmitted to a specific section of a web page or document on the receiving device, such as a signature input box, in real time to display the signature image on both the collecting device and receiving device for user visual feedback within fractions of seconds to minutes of input depending on the speed of the connection between the devices and/or system; the collecting device may also collect specific aspects of how the signature was generated to serve as an authenticator of a genuine signature being generated, e.g., the speed at which the user's finger glides across the touch screen throughout the generation of the signature image; the display of signature on both collecting devices and receiving devices could take place as soon as it is signed pending the real time transfer of information across the system (NOTE: this DOES NOT necessary mean that the signature is completely signed as indicated by applicant; it can mean that as soon as the user's finger glides across the touch screen, e.g., in FIG. 1B and paragraphs [0076]-[0077], the form is being signed before a confirmation feature to  (i.e., before the signature was confirmed by the user), the signature images are generated and shown on both the collecting device and receiving device simultaneously); i.e., according to the dictionary definition (i.e., facts not assumption) of "real-time/real-time processing" in https://en.wikipedia.org/wiki/Real-time ("Real-time or real time describes various operations in computing or other processes that must guarantee response times within a relatively short time.  A real-time process is generally one that happens in defined time steps of maximum duration and fast enough to affect the environment in which it occurs, such as inputs to a computing system"), https://www.merriam-webster.com/dictionary/real%20time#other-words ("actual time during which something takes place"), https://www.collinsdictionary.com/us/dictionary/english/real-time ("if something is done in real time, there is no noticeable delay between the action and its effect or consequence"; "Real-time processing is a type of computer programming or data processing in which the information received is processed by the computer almost immediately"), https://www.collinsdictionary.com/us/dictionary/english/real-time-processing ( "data-processing by a computer which receives constantly changing data, such as information relating to air-traffic control, travel booking systems, etc., and processes it sufficiently rapidly to be able to control the source of the data"), or https://www.techopedia.com/definition/31742/real-time-data-processing ( "Real-time data processing is the execution of data in a short time period, providing near-instantaneous output. The processing is done as the data is inputted, so it needs a continuous stream of input data in order to provide a continuous output"), the inherit in any real-time visual feedback display system).  
Bartlett II fails to explicitly disclose wherein (1) a browser running on the primary device configured for receiving contact information associated with the secondary device; (2) receiving the URL via a message transmitted to the secondary device associated with the contact information; (3) the portions of the signature sent to the primary device are displayed on a screen of the primary device incrementally as the user interacts with the touch receiving surface of the secondary device.
BHANDARKAR teaches a system and a method for obtaining biometric signatures for electronically signing digital documents (BHANDARKAR, ABSTRACT; paragraph [0002]), wherein (1) a browser running on the primary device configured for receiving contact information associated with the secondary device (BHANDARKAR, Figures 1 and 2A-B; paragraphs [0043]-[0044]: an exemplary user interface 200a of a document viewer 210 presenting both a digital document 220 and a first prompt 230a for electronically signing a signature field 225 of the digital document 220 is displayed on a general computing device 110; when a "Use mobile device" option 235 is selected, a second prompt 230b is displayed for initiating a biometric signature a mobile phone number associated with the mobile computing device 130 is the requested type of electronic contact address for this particular signing workflow; the electronic contact address field 240 can receive, via user input, the intended signatory's electronic contact address 245, here being the mobile phone number associated with the mobile computing device 130; i.e., a browser of Bartlett II with a document viewer 210 running on a general computing device 110 configured for receiving electronic contact address associated with the mobile computing device 130 via the electronic contact address field 240); and
(2) receiving the URL via a message transmitted to the secondary device associated with the contact information (BHANDARKAR, 116 and 122 in Figure 1; 324 in Figure 3A; paragraphs [0045]-[0047], [0049], and [0021]: when the biometric signature retrieval session is initialized, the one or more signature retrieval servers 120 can send/deliver an outgoing electronic message 122 to the mobile computing device 130 associated with the electronic contact address, for instance, mobile phone number 245 of Figure 2B, wherein the outgoing electronic message 122 can include a unique Uniform Resource Identifier ("URI") 124 and a common form of URI is a Uniform Resource Locator ("URL")/a web address; the received electronic message 320 includes an instructional message 322 and a unique URL 324 that references an instance of the dynamic biometric signature-obtaining application).
Bartlett II and BHANDARKAR are analogous art because they are from the same field of endeavor, a system and a method for obtaining biometric signatures for 
Bartlett II in view of BHANDARKAR fails to explicitly disclose wherein the portions of the signature sent to the primary device are displayed on a screen of the primary device incrementally as the user interacts with the touch receiving surface of the secondary device.
McLaughlin teaches a system and a method for transmitting handwritten signature from one device to another device (McLaughlin, ABSTRACT; Figure 1), wherein the portions of the signature sent to the primary device are displayed on a screen of the primary device incrementally as the user interacts with the touch receiving surface of the secondary device (McLaughlin, ABSTRACT: the handwritten signature is concurrently viewable in each display of the synchronized mobile devices in real-time to simulate a real-world experience of signing a paper document with several witnesses; Figure 1; paragraphs [0024], [0027]-[0028], [0036], [0043], [0047], and [0049]: because the documents are synchronized between the computer 101 and the mobile device 102, changes/updates/edits made at the mobile device 102 are visible in real time on the computer 100 screen and vice-versa with guarantee response times within a predetermined time constraint, as the signer is making them in real-time or near real-time, serving to merge the two devices into one extended system for sharing and editing documents; i.e., in order to synchronize edits 108 between the display of computer 101 and the display of mobile device 102 in real time, the portions of the signature sent to the computer 101 must be displayed on a screen of the computer 101 incrementally as the signer's finger is gliding across the touch screen of the mobile device 102).
Bartlett II in view of BHANDARKAR, and McLaughlin are analogous art because they are from the same field of endeavor, a system and a method for transmitting handwritten signature from one device to another device.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of McLaughlin to Bartlett II in view of BHANDARKAR, wherein .  Motivation for doing so would provide a.

Claim 9
Bartlett II in view of BHANDARKAR and McLaughlin discloses all the information as stated in Claim 8 and further disclose  wherein receiving the message from the secondary device comprises receiving the message via a text message (Bartlett II, paragraph [0063]: in order to ensure secure, authenticated collection, transmission and receipt of content, an additional confirmation could be sent to the collecting device in the form of an email, text message, call, or other means to communicate their signature and/or get confirmation of that signature) sent to the second device associated with the contact information received by the browser (BHANDARKAR, 116 and 122 in Figure 1; paragraphs [0045]-[0047] and [0021]: when the biometric signature retrieval session is initialized, the one or more signature retrieval servers 120 can send/ deliver an outgoing electronic message 122 to the mobile computing device 130 associated with the electronic contact address, for instance, mobile phone number 245 of Figure 2B, wherein the outgoing electronic message 122 can include a unique Uniform Resource Identifier ("URI") 124 and a common form of URI is a Uniform Resource Locator ("URL")/a web address) (BHANDARKAR, Figure 4; paragraph [0051]: an exemplary screen display 400 on a mobile computing device 130 is showing web browser 410 presenting a user interface 420 of a dynamic biometric signature - obtaining application 430 for obtaining a biometric signature via accessing the corresponding URL 440; i.e., URL is received by browser 410).  

Claim 10
Bartlett II in view of BHANDARKAR and McLaughlin discloses all the information as stated in Claim 8 and further disclose sending the at least portions of the signature as the signature is received via the touch input by the touch receiving surface (Bartlett II, Figures 1B, 2B, 3B, 4B, 5C, 8B, and 9C; paragraphs [0077]-[0081] and [0084]-[0085]: the signature image is generated by the user on the touch screen of the collecting device and transmitted via the cloud/server to the receiving device) (Bartlett II, 1016 and 1020 in Figure 10; 1120/1124 in Figure 11; paragraphs [0086]-[0087]: collecting device uses the existing touch capabilities and/or the sensors and features of the collecting device to record identifying information (e.g., a signature) to be sent to the receiving device through interactions with a system and display it on the form for a user to confirm) such that the received portions of the signature are displayed on a screen of the primary device (Bartlett II, FIG. 4B; paragraph [0061]: the content generated by the user with the collecting device's touch screen can be transmitted to a specific section of a web page or document on the receiving device, such as a signature input box, and display the image in real time for user visual feedback within fractions of seconds to minutes of input depending on the speed of the connection between the devices and/or system) (McLaughlin, ABSTRACT: the handwritten signature is concurrently viewable in each display of the synchronized mobile devices in real-time to simulate a real-world experience of signing a paper document with several witnesses; Figure 1; paragraphs [0024], [0027]-[0028], [0036], [0043], [0047], and [0049]: because the documents are synchronized between the computer 101 and the mobile device 102, changes/updates/edits made at the mobile device 102 are visible in 

Claim 11
Bartlett II in view of BHANDARKAR and McLaughlin discloses all the information as stated in Claim 9 and further disclose wherein the contact information is a phone number. (BHANDARKAR, 116 and 122 in Figure 1; paragraphs [0045]-[0047] and [0021]: when the biometric signature retrieval session is initialized, the one or more signature retrieval servers 120 can send/deliver an outgoing electronic message 122 to the mobile computing device 130 associated with the electronic contact address, for instance, mobile phone number 245 of Figure 2B, wherein the outgoing electronic message 122 can include a unique Uniform Resource Identifier ("URI") 124 and a common form of URI is a Uniform Resource Locator ("URL")/a web address). 

Claim 12
Bartlett II in view of BHANDARKAR and McLaughlin discloses all the information as stated in Claim 8 and further disclose sending, via the private connection, by the secondary device to the primary device, a confirmation of signature message in response to a user selection of a confirm signature button (Bartlett II, Figures 1B, 2B, 3B, 4B, 5C, and 9C; paragraphs [0077]-[0081] and [0085]: the collecting device displays a confirmation feature to confirm that the signature is to be transmitted to the system Yes” and “No” buttons to accept or decline the user-generated signature image) (Bartlett II, 1016 and 1020 in Figure 10; 1120/1124 in Figure 11; paragraphs [0086]-[0087]: collecting device uses the existing touch capabilities and/or the sensors and features of the collecting device to record identifying information (e.g., a signature) to be sent to the receiving device through interactions with a system and display it on the form for a user to confirm).  

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bartlett II in view of BHANDARKAR and McLaughlin as applied to Claim 8 above, and further in view of Paden.

Claim 13
Bartlett II in view of BHANDARKAR and McLaughlin discloses all the information as stated in Claim 8 and further disclose sending, via the private connection, by the secondary device to the primary device, a  decline signature message in response to a user selection of a  (Bartlett II, Figures 2B and 5C; paragraphs [0078] and [0081]: the collecting device generates an image of a signature pad with “Yes” and “No” buttons 206 to accept or decline the user-generated signature image).
Bartlett II in view of BHANDARKAR and McLaughlin fails to explicitly disclose sending a clear signature message in response to a user selection of a clear button.
Paden teaches a method and a system for providing an electronic signature, wherein sending a clear signature message in response to a user selection of a clear button (Paden, Figure 6; paragraph [0037]: there are buttons that may be touched on the screen or tablet; a "Clear" button allows the consignee to clear the handwritten signature and sign it again).
Bartlett II in view of BHANDARKAR and McLaughlin, and Paden are analogous art because they are from the same field of endeavor, a method and a system for providing an electronic signature.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Paden to Bartlett II in view of BHANDARKAR and McLaughlin, sending a clear signature message in response to a user selection of a clear button.  Motivation for doing so would allow users to clear previous signature and sign it again when the previous signature is wrong or not in satisfaction.
 
Claim 14
Bartlett II in view of BHANDARKAR and McLaughlin discloses all the information as stated in Claim 8 and further disclose data acquisition occurs on the collecting device and is sent to the receiving device, which include images or text generated through a user touching a touch screen, typed data from a keypad, sound captured from a microphone, pictures or video captured from a camera, or other information recorded from a sensor such as a RFID, infra-red sensor, magnetic sensor, proximity sensor, or other means (Bartlett II, paragraphs [0068] and [0072]).
	Bartlett II in view of BHANDARKAR and McLaughlin fails to explicitly disclose wherein the touch receiving surface comprises at least one of a resistive, surface capacitive, projective capacitive, surface acoustic wave, and infrared touch technology.
the touch receiving surface comprises at least one of a resistive, surface capacitive, projective capacitive, surface acoustic wave, and infrared touch technology (Paden, paragraph [0022]: a touch screen is a screen capable of detecting contact on its surface; resistive touch screen technology can be used to capture input from a stylus or finger; capacitive touch screen technology can also be used).
Bartlett II in view of BHANDARKAR and McLaughlin, and Paden are analogous art because they are from the same field of endeavor, a method and a system for providing an electronic signature.  Also, it is well known in the art that a touch screen capable of detecting contact on its surface can be achieved using resistive or capacitive touch technology1.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Paden to Bartlett II in view of BHANDARKAR and McLaughlin, the touch receiving surface comprises at least one of a resistive, surface capacitive, projective capacitive, surface acoustic wave, and infrared touch technology.  Motivation for doing so would expand techniques for detecting contact on the touch surface.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bartlett II in view of McLaughlin as applied to Claim 16 above, and further in view of GIBSON et al. (US 2020/0258176 A1, filed on 03/28/2018), hereinafter GIBSON.

Claim 20
Bartlett II in view of McLaughlin discloses all the information as stated in Claim 16 and further disclose wherein the data points are transmitted at a predetermined rate for display on the primary device  and a resulting signature drawn from the data points is  transmitted in real time to conform to a display size of a display of the primary device as the data points incrementally appear on the display (Bartlett II, paragraphs [0061] and [0080]: the content generated by the user with the collecting device's touch screen can be transmitted to a specific section of a web page or document on the receiving device, such as a signature input box, and display the signature image on both the collecting device and receiving device in real time for user visual feedback within fractions of seconds to minutes of input depending on the speed of the connection between the devices and/or system) (McLaughlin, ABSTRACT: the handwritten signature is concurrently viewable in each display of the synchronized mobile devices in real-time to simulate a real-world experience of signing a paper document with several witnesses; Figure 1; paragraphs [0024], [0027]-[0028], [0036], [0043], [0047], and [0049]: because the documents are synchronized between the computer 101 and the mobile device 102, changes/updates/edits made at the mobile device 102 are visible in real time on the computer 100 screen and vice-versa with guarantee response times within a predetermined time constraint, as the signer is making them in real-time or near real-time, serving to merge the two devices into one extended system for sharing and editing documents).
Bartlett II in view of McLaughlin fails to explicitly disclose wherein a resulting signature drawn from the data points is scaled in real time to conform to a display size of a display of the primary device as the data points incrementally appear on the display.
GIBSON teaches a system and a method for annotating or signing an electronic document (GIBSON, ABSTRACT), wherein a resulting signature drawn from the data points is scaled in real time to conform to a display size of a display of the primary device as the data points incrementally appear on the display (GIBSON, Figures 8 and 19A-B; paragraphs [0243]-[0244] and [0299]: information associated with user input 3116 may be detected and captured by computing device 311 in real-time or near real-time, and transmitted to system 2100; the signature provided by the first signer in the example CAC (Compliance Audit Certificate) in FIG . 8 has been re-sized to fit the “Sign Here” field).
Bartlett II in view of McLaughlinand GIBSON are analogous art because they are from the same field of endeavor, a system and a method for annotating or signing an electronic document.  It is also well known in the art that the computer 101 and the mobile device 102 can have different display size or different display resolution setting (Bartlett II, FIGS. 1B/2B/3B/4B/5C/8B/9C; McLaughlin, FIG. 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of GIBSON to Bartlett II in view of McLaughlin, wherein a resulting signature drawn from the data points is scaled in real time to conform to a display size of a display of the primary device as the data points incrementally appear on the display.  Motivation for doing so would offer a far less labor intensive process for delivering signature signed documents to a recipient (GIBSON, paragraph [0163]) and provide an appropriate signature size and position in relation to 2 when viewing by another witness on another computer.

Response to Arguments
Applicant’s arguments filed on 08/27/2021 with respect to Claims 1-20 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in some of arguments.  Some of arguments are not persuasive.
Applicant argues on Page 20 of the Remarks that "there is no teaching in McLaughlin about the claimed incremental display of a signature based on data point and certainly no reference to 40ms or less threshold recited in claim 3".
In response, examiner respectfully disagrees.  McLaughlin discloses in ABSTRACT that the handwritten signature is concurrently viewable in each display of the synchronized mobile devices in real-time to simulate a real-world experience of signing a paper document with several witnesses; i.e., as one user is making handwritten signature incrementally on one mobile device, signature data is transmitted in real-time to another mobile device so that the handwritten signature is concurrently viewable in synchronization on the display of the another mobile device viewed by another witness.  McLaughlin further disclose in paragraphs [0024], [0027]-[0028], [0036], [0043], [0047], and [0049] with Figure 1 that because the documents are synchronized between the computer 101 and the mobile device 102, changes/updates/edits made at the mobile device 102 are visible in real time on the computer 100 screen and vice-versa with guarantee response times within a predetermined time constraint, as the signer is making them in real-time or near real-time, wherein the guarantee response times for synchronization during changes/updates/edits are often understood to be in the order of milliseconds and sometimes microseconds; i.e., when the guarantee response times are in the order of microseconds (< 40 ms), signature data changes/updates/edits are received by the computer 101 at 40 ms or less.  Therefore, McLaughlin DOES teach the claimed incremental display of a signature based on data point and 40ms or less threshold recited in Claim 3.
Applicant further argues on Page 20 of the Remarks that "The Office Action seems to have yet to rely on a fifth reference, namely Gibson, in combination with the four other references to reject claim 20. It is respectfully noted that the fact that the Examiner has had to combine five different and desperate references in itself is an indication that one of ordinary skill (without the knowledge and extensive search resources available to a United States Patent Office Examiner) would not have reasonably been able to find or foresee the possibility for the alleged combination".
In response, examiner respectfully disagrees.  The Office Action is rely on a third reference, namely Gibson (NOT a fifth reference as indicated by applicant), in combination with the two other references (namely Bartlett II and McLaughlin) to reject Claim 20.  Also, in response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
Gibson is teaching away from the claimed incremental display of the signature", "there must be some suggestion or motivation", and "there must be a reasonable expectation of success".
In response, examiner respectfully disagrees.  As discussed above, incremental display of the signature has been taught by McLaughlin via real-time synchronization for changes/updates/edits 108 between the computer 101 and the mobile device 102.  It is also well known in the art that the computer 101 and the mobile device 102 can have different display size or different display resolution setting (Bartlett II, FIGS. 1B/2B/3B/4B/5C/8B/9C; McLaughlin, FIG. 1).  Therefore, in view of Gibson teaching in paragraphs [0243]-[0244] and [0299] with Figures 8 and 19A-B that information associated with user input 3116 may be detected and captured by computing device 311 in real-time or near real-time, and transmitted to system 2100, wherein the signature provided by the first signer in the example CAC (Compliance Audit Certificate) in FIG . 8 has been re-sized to fit the “Sign Here” field, the combination of Bartlett II, McLaughlin, and Gibson teaches "wherein a resulting signature drawn from the data points is scaled in real time to conform to a display size of a display of the primary device as the data points incrementally appear on the display" and motivation for doing so would offer a far less labor intensive process for delivering signature signed documents to a recipient (GIBSON, paragraph [0163]) and provide an appropriate signature size and position in relation to the surrounding context of the electronic document without losing any portion of signature input3 when viewing by another witness on another computer screen with a reasonable expectation of success.  In In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant further argues on Pages 22-23 of the Remarks that "the reason, suggestion and motivation for the combination of references proposed by the Examiner simply is impermissible hindsight reconstruction given the benefit of Applicant's disclosure".
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-MIN LU whose telephone number is (313)446-4913. The examiner can normally be reached Mon - Fri: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM L BASHORE can be reached on (571)272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HWEI-MIN LU/Examiner, Art Unit 2175                                                                                                                                                                                                        

/REZA NABI/Primary Examiner, Art Unit 2175                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, for example US 2014/0098030 A1 to TANG, published on 04/10/2010, paragraph [0008]: a touchscreen has the advantages of handwriting input using various sensing touch, including resistive, capacitive, projected capacitance, surface acoustic wave, infrared, optical imaging, force-sensing touch technology, etc.
        2 See, for example US 2016/0321214 A1 to Hickey, published on 11/03/2016, paragraphs [0037] and [0129].
        3 See, for example US 2016/0321214 A1 to Hickey, published on 11/03/2016, paragraphs [0037] and [0129].